Citation Nr: 0319780
Decision Date: 08/11/03	Archive Date: 01/21/04

DOCKET NO. 99-08 380               DATE AUG 11, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

1. Entitlement to an increased disability rating for residuals of
a fracture of the left knee with medial meniscectomy, currently
evaluated as 10 percent disabling.

2. Entitlement to an increased disability rating for residuals of
a fracture of the left carpal navicular with arthritis, currently
evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

REMAND

On August 1, 2002, the Board of Veterans' Appeals (BVA or Board)
ordered further development in your case. Thereafter, your case was
sent to the Board's Evidence Development Unit (EDU), to undertake
the requested development.

Prior to May 1, 2003, the Board's regulations provided that if
further evidence, clarification of the evidence, correction of a
procedural defect, or any other action was essential for a proper
appellate decision, a Board Member or panel of Members could direct
Board personnel to undertake the action essential for a proper
appellate decision. See 38 C.F.R. 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals for the
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R.
19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV"). The
Federal Circuit held that 38 C.F.R. 19.9(a)(2), in conjunction with
the amended rule codified at 38 C.F.R. 20.1304, was inconsistent
with 38 U.S.C. 7104(a), because 38 C.F.R. 19.9(a)(2), denies
appellants "one review on appeal to the Secretary" when the Board
considers additional evidence without having to remand the case to
the agency of original jurisdiction (AOJ) for initial
consideration, and without having to obtain the appellant's waiver.

Following the Federal Circuit's decision in DA V, the General
Counsel issued a precedential opinion, which concluded that DAV did
not prohibit the Board from developing evidence in a case before
it, provided that the Board does not adjudicate the claim based on
any new evidence it obtains unless the claimant waives initial
consideration of such evidence by first-tier adjudicators in the
Veterans Benefits Administration (VBA). VAOPGCPREC 1-03. Based on
this opinion, the Board continued, for a short time, to request
development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision and
other policy considerations, the Department of Veterans Affairs
(VA) determined that VBA would resume all development functions. In
other words, aside from the limited

- 2 -

class of development functions that the Board is statutorily
permitted to carry out, see 38 U.S.C.A. 7107(b), 7109(a), all
evidence development will be conducted at the regional office (RO)
level.

In the event that you appeared at a hearing before a Veterans Law
Judge (VLJ) other than the VLJ signing this remand, be advised that
if your case is returned to the Board, it will be reassigned to the
VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:

The RO should again review the record. If any benefit sought on
appeal remains denied, the appellant and representative, if any,
should be furnished a supplemental statement of the case and given
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5 101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the Ros

- 3 -

to provide expeditious handling of all cases that have been
remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

4 -



